DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Amendments filed 11/29/2022 have been entered. Claims 1-6 and 8-16 are pending; claim 7 is canceled. 
3.	Applicant’s arguments, see page 11 of Remarks, filed 11/29/2022, with respect to 35 U.S.C. 112(b) rejection have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 8 has been withdrawn. 
4.	Applicant's arguments filed 11/29/2022 regarding 35 U.S.C. 102/103 rejections have been fully considered but they are not persuasive. 
Specifically, Applicant argues that Cui (US Patent No. 10,545,497 B1) fails to disclose (1) "the at least one physical interaction includes at least one of a push of the autonomous working device into one direction, and a touching gesture into at least one direction on the housing of the autonomous working device", (2) "the generated control signal includes data on at least one working parameter including at least data on a navigation trajectory of the autonomous working device in the working area based on the interpreted physical interaction", and (3) "the data on the navigation trajectory includes information on at least one of amending the navigation trajectory, directing the autonomous work device to a particular location, and indicating a new navigation trajectory" (see pages 12-14 of Remarks). However, Cui is cited to teach an autonomous robot configured to generate data on a navigation trajectory of the autonomous robot based on interpreted physical interaction, as mentioned in Col. 25 line 19 – Col. 26 line 10 of Cui. The operation of detecting and identifying physical interactions between a robot and a physical entity is disclosed in Hayashi (US 2019/0143528 A1) and therefore does not need to be taught in Cui. 
Applicant further argues that Hayashi fails to disclose (1) "the at least one physical interaction includes at least one of a push of the autonomous working device into one direction, and a touching gesture into at least one direction on the housing of the autonomous working device", (2) "the generated control signal includes data on at least one working parameter including at least data on a navigation trajectory of the autonomous working device in the working area based on the interpreted physical interaction", and (3) "the data on the navigation trajectory includes information on at least one of amending the navigation trajectory, directing the autonomous work device to a particular location, and indicating a new navigation trajectory" (see pages 14-15 of Remarks). However, Applicant does not disclose specifically how the claimed invention is distinguished over the applied prior art references. Specifically, the autonomous robot of Hayashi is provided with touch sensors configured to detect a physical contact from a physical entity, and therefore can detect a touching gesture or a push into the housing of the autonomous robot (see below for a fully laid out rejection of claim 1 and similarly cited claims 15 and 16). Furthermore, paragraph [0238] of Hayashi discloses recognizing a violent action such as kicking or hitting using the touch sensor 400. Because the claims do not disclose a specific algorithm or function of detecting a push or a touching gesture that would be any different from that of the applied prior art references, actions such as kicking or hitting as disclosed in Hayashi are considered as touching actions that requires a physical contact between a physical entity and the autonomous robot. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3-6, 8-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US Pub. No. 2019/0143528 A1), in view of Cui et al. (US Patent No. 10,545,497 B1).
a.	Regarding claim 1 and similarly cited claims 15-16, Hayashi teaches:
An autonomous working device (Figs. 1A. 1B, and 2, [0035]-[0042] disclose a robot 100 for providing companionship to a user.), comprising: 
at least one sensor ([0207], “The internal sensor 128 of the robot 100 includes an acceleration sensor 138, a gyro sensor 140, and an internal temperature sensor 144, in addition to the touch sensor 400, the camera 402, and the thermosensor 404.”) configured to generate a sensor signal based on a physical interaction of the autonomous working device with a physical entity ([0045], [0046], [0047], [0117], [0130], [0131], [0164], [0220]); 
wherein the at least one sensor is configured to acquire the sensor signal measuring an acceleration in at least one direction ([0164], “The recognizing unit 156 may recognize a “violent action” in combination with the incorporated acceleration sensor.”; [0165], “Being lifted up can also be detected by the incorporated acceleration sensor.”), or the at least one sensor includes a force-sensitive cover of the autonomous working device ([0161] discloses a first layer touch sensor 400a installed along a curved form of the outer skin 314 and a second layer touch sensor 400b installed along a curved from of the main body frame 310), or the at least one sensor includes a touch-sensitive area arranged on the autonomous working device ([0161] “By the touch sensor 400 being disposed in a portion covered by the outer skin 314, a large variety of contacts from a user can be effectively detected.”);
at least one actuator configured to perform a working task ([0092], [0094], [0119], [0123]); and 
a controller ([0120], “The data processing unit 136 includes a recognizing unit 156, the operation control unit 150, a clothing detecting unit 172, and a sensitivity control unit 174.”) configured to generate a control signal for controlling the actuator ([0092], “By combining these kinds of four motions, a motion of “approaching an owner, raising one arm on the way, and finally sitting after shaking the body” is realized. An angle of rotation, angular velocity, and the like of an actuator provided in the robot 100 is defined correlated to a time axis in a motion file. Various motions are performed by each actuator being controlled together with the passing of time in accordance with the motion file (actuator control information).”; [0119], [0123]), to evaluate the sensor signal (Fig. 7 shows internal sensor including touch sensor data is being transferred to data processing unit 136 to evaluate sensor signal, [0164]), to determine a pattern of a physical interaction of the autonomous working device with a person based on the evaluated sensor signal ([0207] “The recognizing unit 156 recognizes a lifting in the arms, a putting down while holding, and a falling of the robot 100, using the acceleration sensor 138. The recognizing unit 156 determines a posture of the robot 100 using the gyro sensor 140.”, [0238] “For example, the robot 100 being lifted to a position higher than an owner's face, the robot 100 falling from a high place, being subjected to violence, detecting a noise of a predetermined volume or greater, and the like, are conceivable as the activation condition E2. The recognizing unit 156 recognizes a rise and a drop using the acceleration sensor 138. Also, the recognizing unit 156 determines whether or not the robot 100 has been lifted above an owner's face using the camera 402. The recognizing unit 156 recognizes a violent action such as kicking or hitting using the touch sensor 400.”; [0220]) and to generate the control signal based on the determined pattern of the physical interaction ([0125], [0223]-[0228]),
wherein the at least one physical interaction includes at least one of a push of the autonomous working device into one direction ([0238], “The recognizing unit 156 recognizes a violent action such as kicking or hitting using the touch sensor 400.” – Kicking or hitting indicates a push in one direction), and a touch gesture into at least one direction on the housing of the autonomous working device ([0220], “The recognizing unit 156 distinguishes a kind of hug using a neural network, with various kinds of detection information from the gyro sensor 140, the camera 402, the thermosensor 404, and the touch sensor 400 as input information. For example, the recognizing unit 156 distinguishes between a vertical hug and a horizontal hug using the gyro sensor 140, and can distinguish that a hug is not a rear vertical hug when a face, a chest portion, or the like of an owner appears in close range in front of the robot 100. In addition to this, categories of various hugs, such as a hug such that the robot 100 is lifted onto a shoulder and hugged, or a hug such that an owner who is lying down places the robot 100 on an abdominal portion and hugs the robot 100 tightly, may be defined.”), 
	wherein the generated control signal includes data on at least one working parameter including at least data on a navigation trajectory of the autonomous working device in the working area based on the interpreted physical interaction (see at least paras. [0123]- [0125] disclosing generated control signal including data on at least one working parameter based on the interpreted physical interaction including a motion of holding up both arms 106, a motion of no longer wanting to be hugged by alternately and repeatedly causing the right and left front wheels 102 to rotate in reverse and stop in a housed state, or a motion of rubbing the face against the user), and  
	Hayashi fails to specifically disclose the working parameter includes at least data on a navigation trajectory of the autonomous working device; and the data on the navigation trajectory includes information on at least one of amending the navigation trajectory, directing the autonomous working device to a particular location, and indicating a new navigation trajectory. 
	However, in the same field of endeavor, Cui teaches the working parameter includes at least data on a navigation trajectory of the autonomous working device based on interpreted physical interaction (Col. 25 line 19 – Col. 26 line 10); and 
wherein the data on the navigation trajectory includes information indicating a new navigation trajectory (Col. 25 line 19 – Col. 26 line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Hayashi to include data on navigation trajectory of the autonomous working device based on interpreted physical interaction, wherein the data on the navigation trajectory includes information indicating a new navigation trajectory, as taught by Cui. Such modification improves user satisfaction by operating the autonomous working device in accordance with the user’s needs.

b.	Regarding claim 3, Hayashi further teaches wherein
the at least one sensor further includes an inertial measurement unit IMU ([0207] “The internal sensor 128 of the robot 100 includes an acceleration sensor 138, a gyro sensor 140 … The recognizing unit 156 recognizes a lifting in the arms, a putting down while holding, and a falling of the robot 100, using the acceleration sensor 138. The recognizing unit 156 determines a posture of the robot 100 using the gyro sensor 140.” – One of ordinary skill in the art would have recognized that IMUs use a combination of acceleration sensors and gyroscopes to measure specific movement and orientation of a body). 

c.	Regarding claim 4, Hayashi further teaches wherein the at least one physical interaction includes at least one of the followings: 
a touching gesture on the housing of the autonomous working device into one direction ([0238], “The recognizing unit 156 recognizes a violent action such as kicking or hitting using the touch sensor 400.”), and
a lifting of the autonomous working device ([0207], “The recognizing unit 156 recognizes a lifting in the arms”).

d.	Regarding claim 5, Hayashi further teaches wherein the controller is configured to generate the control signal including data on at least one working parameter based on the interpreted physical interaction (see at least paras. [0123]- [0125]).
	Hayashi fails to specifically teach wherein the at least one working parameter includes at least one of the followings: data defining a working area, in which the autonomous working device performs the working task, data on a navigation trajectory of the autonomous working device in the work area, and data on an operation mode of the autonomous working device. 
	However, in the same field of endeavor, Cui teaches wherein the at least one working parameter includes at least one of the followings: 
data defining a working area, in which the autonomous working device performs the working task (Col. 3 lines 24-29, Col. 25 line 60 – Col. Col. 26 line 10), and
data on an operation mode of the autonomous working device (Col. 27 line 62 – Col. 28 line 20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Hayashi to include data defining a working area for performing the working task, data on a navigation trajectory of the autonomous working device in the work area, and data on an operation made of the autonomous working device, as taught by Cui. Such modification improves user satisfaction by operating the autonomous working device in accordance with the user’s needs. 

	e.	Regarding claim 6, Hayashi fails to specifically teach the data defining the working areas includes information on at least one of amending the working area, indicating a new working area, and defining an inhibited area in the working area. 
	However, Cui teaches the data defining the working areas includes information on indicating a new working area (Col. 25 line 66 – Col. 26 line 10, “For example, when the identified pose instruction is a pose instruction indicating keeping far away from the human, that is, the mobile robot is controlled to move towards a direction far away from a human body, based on this, three navigation routes can be obtained according to the pose instruction and a position information of the cleaning robot relative to a human body. In the case of the number of grids corresponding to uncleaned region covered by the three navigation routes increases in sequence, the processing device selects the third navigation route and controls the cleaning robot to move towards a direction far away from the human body based on the third navigation route.” – When the mobile robot moves towards a direction far away from the human body, the mobile robot performs cleaning another uncleaned region away from the human body, indicating that a new working area is defined). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Hayashi, as modified by Cui, to define a new working area, as taught by Cui. Such modification prevents the robot from coming close to the user in a case that the user is in a current working area of the robot. 

f.	Regarding claim 8, Hayashi fails to specifically teach the data on the operation mode includes information on at least one of a working mode, a pausing mode, a standby mode, a specific predefined working task, a specific predefined behavior, a surveillance mode, a tracing mode for the autonomous working device following a user, a storing mode for storing location and/or situation data into a memory, an unlocking process, a programming mode and a training mode. 
However, Cui teaches the data on the operation mode includes information on at least one of a working mode (Col. 36 lines 15-35, “a strong absorption mode”, a pausing mode (Col. 36 lines 15-35, “a closing state” and “a standby state”), a standby mode (Col. 36 lines 15-35, “a standby state”), (Col. 36 lines 15-35, “a quiet mode”), and a specific predefined behavior (Col. 36 lines 15-35, “a quiet mode”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Hayashi to include information indicating various operation modes claimed in claim 8, as taught by Cui. Such modification allows the robot to operate in a low-noise state so that the noise generated by the robot does not influence users. 

g.	Regarding claim 9, Hayashi further teaches wherein the controller is configured to select the data on the at least one working parameter based on the evaluated sensor signal ([0121]-[0125]).
h.	Regarding claim 10, Hayashi further teaches wherein the controller is configured to select or amend at least one working parameter based on an evaluated further sensor signal obtained via a second sensor ([0163]-[0164], “a second layer touch sensor 400b”), in case the controller determines based on the evaluated sensor signal generated by a first sensor ([0163]-[0164], “a first layer touch sensor 400a”) that a physical interaction of the autonomous working device with a person occurred (see at least paras. [0163]-[0164], [0171], [0175], [0146]-[0154]). 

i.	Regarding claim 12, Hayashi further teaches wherein the actuator comprises at least one working tool (Figs. 1A, 1B, 3, and 6, [0094], “Hereafter, settings involved in controlling an action of the robot 100, such as which motion is chosen and when, and output regulation of each actuator when realizing a motion, will collectively be called “behavioral characteristics”; [0240], “repeated moving the arm”, “repeatedly moving the front wheel 102 in and out”; [0244], “… waving the arm 106 …”), and a running gear of the autonomous working device ([0079], [0081], [0082], “drive mechanism 120”).

k.	Regarding claim 13, Hayashi fails to specifically teach the at least one working tool is at least one of a cleaning tool, a vacuum cleaning tool, an ironing tool, a mowing tool, and a maintenance tool. 
	However, Cui teaches the at least one working tool is at least one of a cleaning tool (Col. 36 lines 36-53 discloses a sweeping component including cleaning side brushes) and a vacuum cleaning tool (Col. 36 lines 36-53 discloses a dust collection component including a vacuum pump; Col. 5 lines 17-23, “With the most common cleaning robot as an example, a cleaning robot is also named an automatic sweeper or an intelligent dust collector, which is one type of intelligent household electrical appliances, and can perform tasks such as sweeping, dust collecting or mopping.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Hayashi to include a cleaning tool and a vacuum cleaning tool, as taught by Cui. Such modification allows the robot to perform an efficient cleaning operation. 

l.	Regarding claim 14, Hayashi further teaches wherein the controller is configured to determine a first pattern of a physical interaction based on the evaluated sensor signal generated based on a first physical interaction as a reward, and to determine a second pattern of a physical interaction based one the evaluated sensor signal generated based on a second physical interaction as a punishment ([0107], [0108], [0112], [0131], [0133], [0173], [0178] – The cited paragraphs specifically teach determining a pleasant physical interaction, which indicates a reward, determining an unpleasant physical interaction, which indicates a punishment, and increasing or reducing familiarity of a user based on a pleasant or unpleasant physical interaction; [0191] discloses that the functions of a server for determining a pleasant or unpleasant physical interaction can be done by the robot), and 
the controller is configured to adapt a future behavior of the autonomous working device based on the determined first pattern and second pattern, in particular by using a training algorithm ([0146]-[0154], [0183] – Familiarity of a user is reduced or increased based on whether the robot determines a pleasant or unpleasant physical interaction, and a degree of familiarity affects how the robot changes its future behavior).

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, as modified by Cui, and further in view of Nageswaran et al. (US 2019/0302791 A1).
a.	Regarding claim 2, neither Hayashi nor Cui specifically teaches wherein the at least one sensor is configured to generate the sensor signal while the autonomous working device is operating in a mode different from a programming mode or learning mode.
	However, in the same field of endeavor, Nageswaran teaches wherein a sensor is configured to generate a sensor signal while the autonomous working device is operating in a mode different from a learning mode ([0074], “During an operation mode when the device is traveling along a desired path, as robot 202 updates the positioning map with respect to its location or position in the given environment, the Nodes 402A and 402B, which act as the depth sensors, detect objects along the device's path.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Hayashi, as modified by Cui, to generate a sensor signal while the autonomous working device is operating in a mode different from a learning mode, as taught by Nagaeswaran. Such modification allows the robot to update its learning model to further improve classification of sensed physical interaction.  

8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, as modified by Cui, and further in view of Nishitani (JP 2005246564 A).
a.	Regarding claim 11, the teachings of Hayashi and Cui have been discussed with respect to claim 1 above. Neither Hayashi nor Cui specifically teaches wherein the autonomous working device comprises an output interface, and the controller is configured to generate and to output via the output interface a feedback signal to the person, wherein the feedback signal communicates the evaluated sensor signal generated based on the physical interaction.
However, in the same field of endeavor, Nishitani teaches wherein the autonomous working device comprises an output interface ([0017], “a display unit 17 for converting a display signal into characters and images for display”; [0019], “A display 17 for displaying visual information such as character information and image information is attached to the lower side of the microphone 12 so that the audience (interactive person) can see the display contents.”), and
the controller is configured to generate and to output via the output interface a feedback signal to the person, wherein the feedback signal communicates the evaluated sensor signal generated based on the interaction ([0030], “In addition, data related to a part of the display data 42 is also stored in a part of the exercise data 43. For example, if digital data (character data) “forward” which is a command for causing the robot apparatus 10 to perform forward walking motion is accumulated as the motion data 43, “forward” is displayed as the display data 42 associated therewith.”; [0022], “The voice recognition unit 31 performs voice recognition on the voice signal of the audience (interactive person) acquired by the microphone 12 by a well-known method, and outputs it to the performance control unit 35 as digital data (character data).”).
It would have been obvious to one of ordinary skill int the art before the effective filing date of the invention to modify the teachings of Hayashi, as modified by Cui, to output a feedback signal communicating the evaluated sensor signal generated based on the interaction between the robot and the person, as taught by Nishitani. Such modification allows the user to monitor and confirm the operation of the robot. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hong et al. (US 2014/0316636 A1) teaches a moving robot configured to generate a map of an environment of a territory and allow a user to set a structure of the territory using user’s gesture and voice commands and information on the map used for a location-based service.
Kuroki et al. (US 2002/0120361 A1) teaches controlling a robot according to a user’s commands by capturing images of gesture or hand movements of the user and analyze the captured images of gesture and hand movements of the user determine the commands. 
Allen et al. (US 2012/0173018 A1) teaches a mobile robot configured to receive touch commands from a user. 

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664